DETAILED ACTION
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 9, 17 similarly recite limitations: adding, based on one or more data integrity constraints of the target schema, a bounded layer of new elements to the target data, after a chase state has been initialized, wherein the chase iteratively approximates a desired left-Kan extension of the source data according to the data integrity constraints in the target schema ; adding coincidences in the chase state based on the data integrity constraints of the target schema and the mapping from the source schema to the target schema, wherein the coincidences are in part induced by the functoriality of the source to target schema mapping; merging equal elements based on the coincidences to output a final chase state that is uniquely isomorphic to the desired left-Kan extension, wherein the output chase state additionally contains a universal property of the left-Kan extension, the universal property comprising a data mapping from the source data to target data; and repeating the ordered sequence of steps iteratively until an end condition is met, wherein the end condition is based at least in part on a determination that no further new coincidences or new elements exist to be added.  
a) In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon? Yes.
Claims 9, 17 recite abstract limitations such as (adding, based on one or more data integrity constraints of the target schema, a bounded layer of new elements to the target data, after a chase state has been initialized; adding coincidences in the chase state based on the data integrity constraints of the target schema and the mapping from the source schema to the target schema; merging equal elements based on the coincidences to output a final chase state that is uniquely isomorphic to the desired left-Kan extension, and repeating the ordered sequence of steps iteratively until an end condition is met) as drafted, is a process or product that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The human mind can perform steps of adding, adding, mapping, merging; and repeating. Accordingly, the claims recite an abstract idea.
b) In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application? NO.
This judicial exception is not integrated into a practical application because the claims 9, 17 do not recite any additional limitation that integrates the judicial exception into a practical application; computer in claims 9, 17 to perform step of adding, adding, mapping, merging; and repeating that are well understood routine and conventional activities. The computer in these steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The additional limitations such as ((wherein the chase iteratively approximates a desired left-Kan extension of the source data according to the data integrity constraints in the target schema) that just indicates iteratively in approximates a extension of a data; (wherein the coincidences are in part induced by the functoriality of the source to target schema mapping) that just indicates coincidences belong to another data; (wherein the output chase state additionally contains a universal property of the left-Kan extension) that just indicates data contains other data; “ the universal property comprising a data mapping from the source data to target data” that just defines a type of data; and (wherein the end condition is based at least in part on a determination that no further new coincidences or new elements exist to be added) that just indicates condition based on other data).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
c) In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. 
The additional limitations such as ((wherein the chase iteratively approximates a desired left-Kan extension of the source data according to the data integrity constraints in the target schema) that just indicates iteratively in approximates an extension of a data; (wherein the coincidences are in part induced by the functoriality of the source to target schema mapping) that just indicates coincidences belong to another data; (wherein the output chase state additionally contains a universal property of the left-Kan extension) that just indicates data contains other data; (the universal property comprising a data mapping from the source data to target data) that just defines a type of data; and (wherein the end condition is based at least in part on a determination that no further new coincidences or new elements exist to be added) that just indicates condition based on other data).  Claims do not recite any additional elements. Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible. 
Dependent claims 10-16, 18-20 of claims 9, 17 include all the limitations of claims 9, 17. Therefore, claims 10-16, 18-20 recite the same abstract idea of adding, adding, mapping, merging and repeating practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two.
In particularly: 
Claims 10, 18, similarly recite limitation wherein the mapping is expressed in a declarative language that just defines type of data. These additional imitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. Claims do not recite any additional elements. Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible. 
Claims 11, 19, similarly recites limitation (parse and interpret the declarative language to determine and implement the mapping) as drafted, is a process or product that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The human mind can perform steps of parse and interpret. Accordingly, the claims recite an abstract idea.  
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. Claims do not recite any additional elements. Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible. 
Claims 12, 20, similarly recites limitation wherein the universal property of the left-Kan extension comprises a unit of the sigma/delta adjunction that just defines type of data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. Claims do not recite any additional elements. Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible. 
Claim 13, similarly recites limitation wherein a coincidence is associated with an equivalency- adding dependency that just indicates data associated with another data. These additional imitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 14 recites limitation wherein a coincidence is induced by the mapping that just indicates data induced by another data. These additional imitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 15 recites limitation wherein a coincidence is associated with an equivalence relation. (action 6) that just indicates data associated with another data. These additional imitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 16 recites limitation (initializing the canonical chase state) as drafted, is a process or system or medium that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The human mind can perform steps of initializing. Accordingly, the claims recite an abstract idea.  
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. Claims do not recite any additional elements. Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. The claims are not patent eligible. 







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 17 recite the limitations “the functoriality”, the output chase state”. There is insufficient antecedent basis for this limitation in the claims.
Dependent claims 2-8, 10-16, 18-20 of claims 1, 9, 17 are rejected under the same reason as discussed in claim 1, 9, 17. 
Claims 4, 12, 19 recites the limitation “the sigma/delta adjunction”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 7, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “action δ” in claims 7, 15, is unclear whether “an equivalence relation” is “action δ” or “coincidence” is “action δ”.






Allowable Subject Matter
Claims 1-8 are allowed if claims 1-8 overcome 112 rejection.  Claims 9-20 are allowed if claims 9-20 overcome 101 rejection and 112 rejection.  
The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of the record such as Daniels teaches store a mapping details 308 from a source database to target database (fig. 1, paragraph 33); deleting related data from target containers associated with a mapping from the source database to the target database (fig. 3, paragraphs 45-52) and performing an ordered sequence of steps comprising generating data definition outputs associated with migration data item from source data to target database 510 (fig. 5, paragraphs 45-52). Data items in temporary target containers 420 are merged into target containers 402 (paragraph 423). Wotring teaches transforming data in a relational database to a hierarchical database. A created import map maps each relational database field to a hierarchical field in the hierarchical database using a relational database schema and a hierarchical database schema to transform the relational data into hierarchical documents (abstract, col. 4, lines 1-10). Val teaches a copy table 402 contains a row for each source table. Each row includes a table name field, a new fields field, a copy script field, and a join type field. The table name field contains the name of the associated source table; the new fields field identifies the fields that are to be copied during the copy sub-phase for that source table (paragraph 33).
However, none of the prior arts of the record teaches wherein: 
wherein the migrating, based on left-Kan extensions via the mapping to transform the source data, is implemented at least in part by a chase engine executed on a computer to invoke a chase algorithm to perform an ordered sequence of steps comprising: adding, based on one or more data integrity constraints of the target schema, a bounded layer of new elements to the target data, after a chase state has been initialized, wherein the chase iteratively approximates a desired left-Kan extension of the source data according to the data integrity constraints in the target schema ; adding coincidences in the chase state based on the data integrity constraints of the target schema and the mapping from the source schema to the target schema, wherein the coincidences are in part induced by the functoriality of the source to target schema mapping; merging equal elements based on the coincidences to output a final chase state that is uniquely isomorphic to the desired left-Kan extension, wherein the output chase state additionally contains a universal property of the left-Kan extension, the universal property comprising a data mapping from the source data to target data; and repeating the ordered sequence of steps iteratively until an end condition is met, wherein the end condition is based at least in part on a determination that no further new coincidences or new elements exist to be added (in claim 1); 
“adding, based on one or more data integrity constraints of the target schema, a bounded layer of new elements to the target data, after a chase state has been initialized, wherein the chase iteratively approximates a desired left-Kan extension of the source data according to the data integrity constraints in the target schema ; adding coincidences in the chase state based on the data integrity constraints of the target schema and the mapping from the source schema to the target schema, wherein the coincidences are in part induced by the functoriality of the source to target schema mapping; merging equal elements based on the coincidences to output a final chase state that is uniquely isomorphic to the desired left-Kan extension, wherein the output chase state additionally contains a universal property of the left-Kan extension, the universal property comprising a data mapping from the source data to target data; and repeating the ordered sequence of steps iteratively until an end condition is met, wherein the end condition is based at least in part on a determination that no further new coincidences or new elements exist to be added (in claims 9 and 17) 




 






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169